By the Court, Sawyer, J.:
This case was recently before us on defendant’s appeal from the portion of the judgment adverse to him, and the facts will be found stated in our opinion on that appeal.
The present appeal is by plaintiff, from that portion of the judgment which directs that plaintiff take nothing by reason of his action, and that defendant recover his costs.
As to that portion of the land in dispute embraced in . plaintiff’s patent from the State, the defendant established a good equitable defence, for reasons stated in our opinion on defendant’s appeal.
As to that portion of the land in dispute, the title to which was derived from Quives, plaintiff has no title subsequent to his conveyance to Hall, and Hall’s conveyance to defendant, except that derived through the judgment of foreclosure against Hall, and the sale thereunder. Defendant was hot a party to that suit, and his title was in no way affected by it. That portion conveyed to Ruffin A. Moore does not appear to have ever been reconveyed to plaintiff. The plaintiff, therefore, shows no right to recover as to any of the land in dispute, and that part of the judgment against the defendant, and from which he appeals, is correct and must be affirmed.
It is so ordered.
Mr. Justice Shafter did not express an opinion.